Citation Nr: 1607181	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals of a right elbow injury with ulnar neuropathy, medial epicondylitis, and scar.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in an August 2013 hearing.  The hearing transcript was associated with the claims file and reviewed.  The Board previously remanded this claim in November 2014 and August 2015.


FINDINGS OF FACT

1. Prior to April 30, 2012, the evidence does not show limitation of extension to 45 degrees, flexion to 100 degrees, or any limitation of pronation or supination.

2. Prior to April 30, 2012, the evidence shows mild, subjective neurologic symptoms but no objective findings of sensory or strength impairment.

3. Affording the benefit of the doubt, the evidence shows limitation of major arm pronation with motion lost beyond the middle of the arc beginning April 30, 2012.

4. From April 30, 2012 forward, the evidence shows moderate, but not severe, neurologic symptoms.

5. The right elbow scar is less than 39 square centimeters, not painful or unable.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for limitation of motion of the right elbow prior to April 30, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5207 (2014).

2. The criteria for a 30 percent rating, but not higher, for limitation of motion of the right elbow from April 30, 2012 forward have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, DC 5213 (2014).

3. The criteria for a 10 percent rating prior to April 30, 2012 and a 30 percent rating from April 30, 2012 forward, but not higher ratings, for right elbow neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8516 (2014).

4. The criteria for a compensable rating for the associated right elbow scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DCs 7802, 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In May 2010, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA treatment records in 2009 and 2010 show requests for an EMG study.  It is unclear whether the study was ever conducted.  An October 2009 treatment record notes that the Veteran was responsible for scheduling the study.  VA treatment records appear complete and the EMG study was not among them.  A December 2014 private letter and the September 2015 VA examination discussed neurologic symptoms such that the Veteran is not prejudiced by the absence of an EMG study.  VA provided examinations for the right elbow in June 2010, March 2015, and September 2015.  The examinations were thorough and detailed and addressed all pertinent rating criteria.   

Following the remand directives, the AOJ requested records and scheduled the Veteran for a new examination.  The AOJ made two requests for the EMG study in September and November 2015.  In response to the requests, the VA medical center submitted the Veteran's records from August 2009 forward.  The examiner sufficiently addressed the questions presented by the Board.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the August 2013 hearing, the undersigned identified the issue and sought evidence concerning the Veteran's symptoms and treatment to determine whether all relevant records had been obtained.  His questions were designed to elicit testimony as to the elements needed to substantiate the claim.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent.

The Veteran's right elbow disability has been rated under Diagnostic Code 5207 for limitation of extension of the elbow.  38 C.F.R. § 4.71a, DC 5207.  The evidence shows that the Veteran is right-handed.  Therefore, his right elbow disability will be rated as his major or dominant extremity.  See 38 C.F.R. § 4.69.

The Board finds that a different Diagnostic Code better compensates the Veteran's right elbow disability.  Furthermore, this decision results in an increase in disability rating, so safeguards for reductions in ratings are not for consideration with the change in diagnostic code.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).  Additionally, the evidence shows a change in disability level such that staged ratings are appropriate.  See Hart, 21 Vet. App. at 509-10.

Diagnostic Code 5207 provides for a 10 percent rating if the major/dominant extremity is limited to 45 to 60 degrees, a 20 percent rating if limited to 75 degrees, a 30 percent rating if limited to 90 degrees, and a 40 percent rating if limited to 100 degrees.  38 C.F.R. § 4.71a, DC 5207.  Limitation of flexion of the dominant forearm warrants a 10 percent rating if flexion is limited to 100 degrees, a 20 percent rating if limited to 90 degrees, a 30 percent rating if limited to 70 degrees, and a 40 percent rating if limited to 55 degrees. 38 C.F.R. § 4.71a, DC 5206.  A 20 percent rating is warranted if flexion is limited to 100 degrees and extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.  Diagnostic Code 5213 addresses impairment of supination and pronation.  For the dominant forearm, limitation of supination to 30 degrees or less warrants a 10 percent rating.  A 20 percent rating is appropriate when pronation motion is lost beyond the last quarter of arc, a 30 percent rating is warranted when pronation motion is lost beyond the middle of arc, and a 40 percent rating is available when the hand is fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, DC 5213.

As an initial matter, the Board notes that the rating schedule provides for a separate evaluation for the combination of loss of flexion and extension and combines loss of pronation and supination into one Diagnostic Code.  38 C.F.R. § 4.71a.  The fact that there are diagnostic codes for combinations of limitation of motion indicates that the schedule does not envision providing separate ratings for limitations of flexion, extension, supination, and pronation.  See 38 C.F.R. § 4.59; Cf. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004); VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97; 62 Fed. Reg. 63,604  (1997) (holding that separate ratings can be assigned for limitation of the knee motion because that rating schedule did not provide a DC for rating the combination of these disabilities in a single rating).

Neurologic disabilities are rated under section 4.124a, based on the nerve involved.  The evidence shows that the Veteran has impairment of the ulnar nerve.  See September 2015 examination.  Diagnostic Code 8516 addresses paralysis of the ulnar nerve and provides for the following ratings if the major side is involved: 10 percent for mild symptoms, 30 percent for moderate symptoms, 40 percent for severe symptoms, and 60 percent for complete paralysis, characterized as "griffin claw."  38 C.F.R. § 4.124a.  When involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.   

Based on the evidence of record, the criteria for a rating in excess of 10 percent for limitation of motion have not been met prior to April 30, 2012.  From April 30, 2012 the criteria for a 30 percent rating, but not higher, for right elbow limitation of motion have been met.  See 38 C.F.R. § 4.71a.  The criteria for a 10 percent rating prior to April 30, 2012 and a 30 percent rating from April 30, 2012, but not higher ratings, have been met for neurologic symptoms of the right elbow.  See 38 C.F.R. § 4.124a.

First, for the period prior to April 30, 2012, the evidence shows some limitation of extension and flexion and subjective symptoms of numbness.  Regarding  limitation of motion, at the June 2010 VA examination the Veteran had elbow extension limited to five degrees, flexion limited to 115 degrees, and "excellent" pronation and supination from zero to 90 degrees.  The Veteran reported pain and monthly flare-ups when driving and sleeping aggravated his pain.  The examiner observed no pain during initial testing but increased pain on repetitive testing.  The examiner could not provide a measurement of the functional impact of pain on limitation of motion.  There are no other measurements of range of motion during this time period.  The Veteran's flexion to 115 degrees and extension to 5 degrees do not meet the criteria for a 20 percent rating or higher.  See 38 C.F.R. § 4.71a, DC 5206, 5207, 5208.  He did not have any disability of pronation or supination for a rating under Diagnostic Code 5213.  See id.  As the Veteran's measured range of motion did not meet that required for a 10 percent rating, pain symptoms and functional impairment were considered and compensated in compliance with Deluca; 8 Vet. App. at 202.  However, a rating in excess of 10 percent is not appropriate for the Veteran's right elbow based on limitation of motion.  See 38 C.F.R. § 4.71a.  

A separate 10 percent rating is warranted for neurologic symptoms in the right forearm.  During this period, the Veteran sought treatment for neurologic symptoms and paresthesias in his right forearm.  An EMG nerve study was ordered in August 2009, October 2009, and again in March 2010.  It is unclear whether the Veteran had a nerve study.  The note in October 2009 states that the Veteran was responsible for coordinating/scheduling the study with the neurology department.  As discussed above, the AOJ made multiple requests for VA medical records with no evidence of a completed EMG study.  Nevertheless, the evidence shows that the Veteran was experiencing neurologic, sensory symptoms during this time.  The evidence does not show any changes in the appearance of the forearm or consistent reports of difficulty using the arm that could suggest a moderate or severe level of symptoms.  The June 2010 examiner recorded that the elbow affected his job but not daily activities, his sensation was intact, and he had full muscle strength.  Therefore, the Board awards a separate 10 percent rating for mild neurologic symptoms but not higher.  See 38 C.F.R. § 4.124a, DC 8516.

Next, for the period from April 30, 2012 forward, the evidence shows a worsening of symptoms such that staged ratings are appropriate.  The March 2015 and September 2015 VA examiners recorded reduced motion in the right elbow from that recorded in the prior examination.  During the August 2013 Board hearing, the Veteran reported increased and worsening symptoms.  In his Form 9 substantive appeal, he reported impairment of activities of daily living.  He was also unable to throw a baseball with his sons.  This statement differed from the level of impairment reported during the 2010 examination.  The Veteran's April 30, 2012 substantive appeal is the first document to evidence a worsening condition.  As such, April 30, 2012 is the appropriate date upon which to grant the staged rating.  See Hart, 21 Vet. App. at 509-10; 38 C.F.R. 3.400.   

Regarding limitation of motion, the March 2015 VA examiner recorded flexion and extension from 25 to 100 degrees.  The examiner also found impairment of supination or pronation and that the Veteran lacked terminal 10 to 15 degrees of supination and pronation but had greater than three-quarter arc of motion in both directions.  The Veteran reported flare-ups with increased pain and stiffness with use.  The March 2015 examiner noted that flare-ups increased pain but did not cause any additional limitation of motion.  A March 2015 treatment record noted pain and limitation of extension.  The September 2015 VA examiner measured flexion and extension from 50 to 110 degrees and supination and pronation from zero to 45 degrees.  She recorded impairment of supination/pronation with motion lost beyond the middle of the arc.  There was no additional limitation with repetition.  The Veteran reported pain, tenderness, and flare-ups with stiffness.  The examiner explained that additional stiffness and pain could not be denoted in degrees of limitation but that the Veteran had decreased ability to write and do activities with his right arm, including difficulty with grip and feeding with the right hand.  Neither examiner found any evidence of ankylosis.  The Veteran reported having to stop working every 10-15 minutes to apply heat to the elbow, not being able to straighten it, and having difficulty with daily tasks, work, hunting, and baseball.  See Board hearing, December 2015 statement.

The Veteran's most restricted limitation of flexion was 100 degrees, or 10 percent disabling, measured in March 2015.  See 38 C.F.R. § 4.71a, DC 5206.  His most restricted extension was recorded by the September 2015 examiner as 50 degrees, which would also only warrant 10 percent disability.  See id at DC 5207.  The examiners found either that pain and flare-ups did not cause additional limitation of motion or that such symptoms could not be translated into limitation of motion.  The most-restrictive flexion and extension measurements were taken on different days, but even if they were combined, the Veteran could receive only 20 percent disability.  See id at DC 5208.  

However, the September 2015 examiner's finding of impairment of supination/ pronation with motion lost beyond the middle of the arc allows for a 30 percent disability rating.  See id at DC 5213.  The March 2015 examiner recorded impairment of supination/pronation as causing less than one quarter loss of motion.  As the September 2015 finding appears more consistent with the severity of symptoms reported by the Veteran since his April 30, 2012 statement those examination results are deemed more probative than those in March 2015, which appear to be an outlier or to reflect a period not involving flare-up.  Again, the Veteran has credibly reported flare-ups in symptoms and functional difficulty with tasks since April 2012.  See Deluca, 8 Vet. App. at 202.  Resolving all doubt in his favor, the Board finds that a 30 percent rating for limitation of major forearm pronation is most appropriate to rate the Veteran's symptoms.  See 38 C.F.R. §§ 4.7, 4.71a.  This 30 percent rating is greater than the rating he could receive under the current Diagnostic Code, so the change in code is favorable.  As discussed, the rating schedule for the elbow does not envision separate ratings for limitation of extension, pronation, etc., and the evidence does not support a rating in excess of 30 percent.  See 38 C.F.R. § 4.71a.

Regarding neurologic symptoms, the evidence shows them to be moderate in degree.  The September 2015 examiner diagnosed ulnar nerve numbness.  During the Board hearing, the Veteran reported experiencing numbness, particularly while driving and sleeping.  In an October 2014 letter, the Veteran's chiropractor noted pain radiating through the forearm with occasional numbness and tingling.  The provider wrote that the numbness had reached the point of an inability to use the right hand for certain tasks.  Similarly, the Veteran reported trouble completing tasks at work, home, hunting, and exercising.  See Board hearing, December 2015 statement.  He noted problems with his grip, including difficulty driving and declined penmanship.  See id.  The September 2015 examiner found he had decreased ability to write and do activities with his right arm, including feeding.  

The Board finds the Veteran's neurologic symptoms moderate based on the sensory symptoms and evidence of effects on grip and use of the hand.  Nevertheless, the symptoms do not appear severe.  Although the Veteran reported that his strength was affected, both VA examiners recorded full muscle strength.  The objective evidence, collected on different occasions, is more persuasive.  In the December 2015 statement, the Veteran reported that his arm was numb 90 percent of the time.  Nevertheless, he continues to work fulltime and the private provider characterized the numbness as occasional.  This evidence outweighs his report of near-constant numbness.  Moreover, the consideration of increased functional impairment during flare-ups was given in the rating based on limitation of motion; additional consideration under the neurologic rating would be impermissible pyramiding.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.  Based on the evidence, the Veteran's moderate symptoms warrant a 30 percent rating, but not higher, for the period beginning on April 30, 2012.  See 38 C.F.R. § 4.124a, DC 8516.  

The criteria for a compensable rating for the associated right elbow scar have not been met.  See 38 C.F.R. § 4.118.  

Skin disabilities, including scars, are rated under 38 C.F.R. § 4.118.  The applicable skin Diagnostic Codes provide for 10 percent ratings or higher for painful or unstable scars or if the scar covers 39 square centimeters or more area.  38 C.F.R. § 4.118, DC 7802, 7804.  Here, the evidence shows a scar on the Veteran's right arm that is not painful, unstable, or 39 centimeters or more.  The March and September 2015 VA examiners recorded a scar on the right arm measuring 12 centimeters by 0.1 centimeters that was not painful or unstable.  Similarly, the Veteran reported pain in his elbow but not that the scar itself was painful, unstable, or caused additional functional loss.  As such, there is no evidence that the right elbow scar could warrant a compensable rating.  See 38 C.F.R. § 4.118.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his right elbow based on the evidence of record.  See 38 C.F.R. §§ 4.71a, 4.118, 4.124a.  As there is no medical evidence of ankylosis, fracture malunion, or nonunion of the major bone structures, these criteria do not apply.  38 C.F.R. § 4.71a, DCs 5205, 5210-5212.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria and associated case law consider functional impairment and neurologic symptoms of the right elbow and forearm.  To this extent, the code rates limitation of motion and paralysis.  The Veteran has not reported any other symptoms associated with his disability, and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the first step of Thun was not satisfied, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   

While the Veteran reported his elbow affected his work, he continued to be employed fulltime, and consideration of total disability based on individual unemployability is premature at this time.  See 38 C.F.R. § 4.16.


						(CONTINUED ON NEXT PAGE)








ORDER

A 30 percent rating for right elbow limitation of motion from April 30, 2012 forward, but not before, is granted.

Ratings not to exceed 10 percent prior to April 30, 2012 and 30 percent from April 30, 2012 forward for right elbow neuropathy are granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


